Candler, Justice.
The defendant in this case was indicted for murder in Richmond County. He was convicted of that offense without any recommendation, was sentenced to be electrocuted, and in due time moved for a new trial on the usual general grounds only. The exception is to a judgment denying him a new trial. Held: The evidence supports the verdict; it shows that the accused (a young man), without justification and while intoxicated, brutally killed Fannie Green (an old woman), by striking and beating her with an axe handle, and then with an axe inflicting many mortal wounds from which she died almost instantly. This being the case, his motion for a new trial was properly denied.

Judgment affirmed.


All the Justices concur.